The original judgment of the court below was affirmed by this court. Subsequently the Legislature passed an Optometry bill. Believing that the matters and things charged against appellant, the doing of which had made him liable to prosecution under the medical practice act of this State, were comprehended by the terms of the Optometry bill, and that in effect one who had done and performed the acts charged against appellant was exempted from prosecution by the passage of said Optometry bill, we granted appellant's motion for rehearing and reversed and dismissed this case. The State has now made a motion for a rehearing herein, based on the following propositions:
1. That the judgment of this court in its original opinion affirmed that the acts of appellant charged and proven herein brought him within the prohibition of our State medical practice act.
2. That our opinion on rehearing amounts to an assertion that one acting under the provisions of the Optometry bill recently passed, is not controlled or governed by the provisions of the medical practice act.
3. That this practically amounts to a violation of Section 31, Art. 16, of our State Constitution forbidding preference by law to any school of medicine.
We are unable to agree with the State's contention. As we understand the Optometry bill passed by the recent Called Session of the Thirty-seventh Legislature, no preference is therein given to any school of medicine, but this question is not now before us. While the Constitution forbids any legislation showing preference for any school of medicine, it does not forbid legislative definition of what does and also of what does not constitute the practice of medicine. The medical practice act of this State has been upheld by this court and the Supreme Court of the United States as being constitutional and as not discriminating among or showing preference for any school of medicine.
We think the Legislature has power to prescribe the duties of nurses, of opticians and of optometrists, and also to define those things which shall constitute the practice of medicine in this State. Having such power, we also think the Legislature may make as a part of its definition of the practice of optometry, or the duties of opticians, a distinction between the powers and duties of same, and those which are to be considered as the practice of medicine; and this is as far as the Legislature has gone in said optometry bill in our judgment. *Page 534 
Believing that there is nothing in the opinion of this court on rehearing which results in discrimination between or preference for any school of medicine, and that the judgment for rehearing granted to appellant was in conformity to law, the State's motion for rehearing will be overruled.
Overruled.